MOTION TO DISMISS APPLICATION FOR WRITS OF CERTIORARI
DIXON, Chief Justice.
NOW COMES, South Carolina Insurance Company who moves this Honorable Court to dismiss the Application for Writs of Cer-tiorari filed herein on June 27, 1986 for the following reasons:
1.
Counsel for South Carolina Insurance Company mailed the Application for Writs of Certiorari on behalf of South Carolina Insurance Company on June 26, 1986 and this same Application was received by the Clerk of this Honorable Court on June 27, 1986.
2.
Counsel for South Carolina Insurance Company became aware that this Application for Writs of Certiorari was filed containing certain defects in form, including the absence of an Affidavit and a Certificate.
3.
Out of an abundance of caution, South Carolina Insurance Company desires to dismiss the Application received by the Clerk of this Honorable Court on June 27, 1986 and file a second Application for Writs of Certiorari which is in proper form.
WHEREFORE, mover South Carolina Insurance Company prays that its initial Application for Writs of Certiorari be dismissed and replaced by the second Application for Writs of Certiorari filed this day.
ORDER
Considering the foregoing Motion;
It is ordered that the Application for Writs of Certiorari filed on June 27, 1986 be dismissed.